Exhibit 10.1

LEASE

THIS LEASE is made and entered into as of the Date of this Lease, by and between
Landlord and Tenant. “Date of this Lease” shall mean the date on which the last
one of the Landlord and Tenant has signed this Lease.

W I T N E S S E T H:

Subject to and on the terms and conditions of this Lease, Landlord leases to
Tenant and Tenant hires from Landlord the Premises.

1.              BASIC LEASE INFORMATION AND DEFINED TERMS. The key business
terms of this Lease and the defined terms used in this Lease are as follows:

1.1            Landlord. FG 2200, LLC, a Florida limited liability company.

1.2            Tenant. Health Benefits Direct Corporation, a Delaware
corporation (OTC:HBDT).

1.3            Building. The Building located on the Building Project.

1.4            Building Project. The Building and the parcel of land on which it
is located as legally described in EXHIBIT “A” and all of the other buildings
and improvements located on such land located at 2200 S.W. 10th Street,
Deerfield Beach, Florida 33442.

1.5            Premises. The entire Building Project.

1.6            Rentable Area of the Premises. 50,000 square feet. This square
footage figure is a stipulated amount, agreed upon by the parties and
constitutes a material part of the economic basis of this Lease and the
consideration to Landlord in entering into this Lease.

1.7            Commencement Date. March 15, 2006.

1.8            Lease Term. A term commencing on the Commencement Date and
continuing for 120 full calendar months (plus any partial calendar month in
which the Commencement Date falls), as extended or sooner terminated under the
terms of this Lease.

1.9            Base Rent. The following amounts (which do not include sales
tax):

Period

Monthly Base Rent

Period Base Rent

Months 1 – 12

$62,500.00

$750,000.00

Months 13 – 24

$64,375.00

$772,500.00

Months 25 – 36

$66,306.25

$795,675.00

Months 37 – 48

$68,295.44

$819,545.28

Months 49 – 60

$70,344.30

$844,131.60

Months 61 – 72

$72,454.63

$869,455.56

Months 73 – 84

$74,628.27

$895,539.24

Months 85 – 96

$76,867.11

$922,405.32

Months 97 – 108

$79,173.13

$950,077.56

Months 109 – 120

$81,548.32

$978,579.84

 

1.10   Security Deposit. Shall mean an irrevocable letter of credit in the
amount of $1,000,000.00 in the form attached hereto as EXHIBIT “G” and as that
amount may be increased or decreased from time to time, which Security Deposit
shall be delivered to Landlord by Tenant on execution of this Lease by Tenant
(See Article 33).

1.11   Tenant’s Notice Address. 2200 S.W. 10th Street, Deerfield Beach , Florida
33442.

 





 


--------------------------------------------------------------------------------



 

 

1.12   Landlord’s Notice Address. 5709 Courtland Place, Alexandria, LA 71301,
with a copy to Shutts & Bowen at 250 Australian Ave So., Suite 500, West Palm
Beach, FL 33401

1.13   Tenant Improvement Allowance. None.

1.14   Landlord’s Broker. Ken Morris of Morris Southeast Group.

1.15   Tenant’s Broker. Condo Hotel Group, LLC

1.16   Other Defined Terms. An index of the other defined terms used in this
Lease is set forth below with a cross-reference to the section of the Lease in
which the definition of such term can be found:

DEFINITION

ARTICLE OF LEASE

Alterations

Alterations

Binding Notice

Option to Extend

Common Areas

Common Areas

Date of this Lease

Introductory Paragraph

Tenant Delay

Alterations

Extension Notice

Option to Extend

Extension Term

Option to Extend

Fair Market Rental Value or Value

Option to Extend

Operating Costs

Operating Costs

Parking Areas

Parking

Parking Ratio

Parking

Plans

Alterations

Prime Rate

Default

Real Estate Taxes

Operating Costs

Rejection Notice

Option to Extend

Rent

Rent

Rules and Regulations

Use

Tenant Improvements

Alterations

Unavoidable Delay

Impossibility of Performance

 

2.

LEASE TERM.

2.1     General. Tenant shall have and hold the Premises for the Lease Term. The
Lease Term shall commence on the Commencement Date, subject to the terms of
Section 34.

2.2     Early Occupancy. Landlord will permit Tenant to enter the Premises
immediately following the Date of this Lease and prior to the Commencement Date
for the purpose of installing Tenant’s computer and telephone cabling, fixtures,
furniture, and equipment, provided that (a) Tenant’s access to the Premises
shall be subject to all of the terms and provisions of the Lease, except as to
the payment of Rent. Any entry by Tenant in the Premises prior to the
Commencement Date shall be at Tenant’s sole risk.

3.        USE. Tenant shall continuously use and occupy the Premises only for
general office purposes directly related to the business conducted by Tenant as
of the Date of this Lease. Tenant shall not use or permit or suffer the use of
the Premises for any other business or purpose. Tenant shall conform to the
Rules and Regulations. “Rules and Regulations” shall mean the rules and
regulations for the Building promulgated by Landlord from time to time. The
Rules and Regulations which apply as of the Date of this Lease are attached as
EXHIBIT “D”.

 



2

 


--------------------------------------------------------------------------------



 

4.        RENT. Tenant shall pay to Landlord in lawful United States currency
the Base Rent. On the execution of this Lease by Tenant, Tenant shall pay to
Landlord the installments of Base Rent and additional rent for Operating Costs
for the first month of the Lease Term for which Rent is due and not abated. All
Base Rent shall be payable in equal monthly installments, in advance, beginning
on the Commencement Date, and continuing on the first day of each and every
calendar month thereafter during the Lease Term . Unless otherwise expressly
provided, all monetary obligations of Tenant to Landlord under this Lease, of
any type or nature, other than Base Rent, shall be denominated as additional
rent. Except as otherwise provided, all additional rent payments are due ten
days after delivery of an invoice. Tenant shall pay monthly to Landlord any
sales, use, or other tax (excluding state and federal income tax) now or
hereafter imposed on any Rent due under this Lease. The term “Rent” when used in
this Lease shall include Base Rent and all forms of additional rent. All Rent
shall be paid to Landlord without demand, setoff, or deduction whatsoever,
except as specifically provided in this Lease, at Landlord’s Notice Address, or
at such other place as Landlord shall designate in writing to Tenant. Tenant’s
obligations to pay Rent are covenants independent of the Landlord’s obligations
under this Lease.

5.

REAL ESTATE TAXES.

5.1     General. Tenant shall pay to Landlord the Operating Costs in accordance
with the terms and provisions of this article.

5.2     Real Estate Taxes. The term “Real Estate Taxes” shall mean the total of
all taxes, assessments, and other charges by any governmental or
quasi-governmental authority, including real and personal property taxes,
transit and other special district taxes, franchise taxes, and solid waste
assessments that are imposed on the Building Project on an ad valorem, front
foot, or other basis, that shall be assessed, levied or imposed upon the
Building Project. If a tax shall be levied against Landlord in substitution in
whole or in part for the Real Estate Taxes or otherwise as a result of the
ownership of the Building Project, then the other tax shall be deemed to be
included within the definition of “Real Estate Taxes”. “Real Estate Taxes” shall
also include all costs incurred by Landlord in contesting the amount of the
assessment of the Building Project made for Real Estate Tax purposes, including
attorneys’, consultants’, and appraisers’ fees. Landlord must obtain Tenant’s
reasonable approval for any and all contesting of the amount of the assessment
prior to said Landlord incurring additional costs.

5.3     Operating Costs. The term “Operating Costs” shall mean the total of all
of the costs incurred by Landlord relating to the ownership, operation,
maintenance, repair, and replacement of the Building Project and the services
provided tenants in the Building Project. By way of explanation and
clarification, but not by way of limitation, Operating Costs will include the
costs and expenses incurred for the following: Real Estate Taxes; pest control;
trash and garbage removal (including dumpster rental); security; Common Areas
decorations; repairs, maintenance, and alteration of building systems, Common
Areas, and other portions of the Building Project to be maintained by Landlord;
amounts paid under easements or other recorded agreements affecting the Building
Project, including assessments paid to property owners’ associations; repairs,
maintenance, replacements, and improvements that are appropriate for the
continued operation of the Building Project as a first class building;
improvements required by law; improvements in security systems; materials,
tools, supplies, and equipment to enable Landlord to supply services that
Landlord would otherwise have obtained from a third party; expenditures designed
to result in savings or reductions in Operating Costs; landscaping, including
fertilization and irrigation supply; parking area maintenance and supply;
property management fees; all utilities serving the Building Project and not
separately billed to or reimbursed by any tenant of the Building Project;
cleaning; window washing, and janitorial services; all insurance customarily
carried by owners of comparable buildings or required by any mortgagee of the
Building Project; supplies; service and maintenance contracts for the Building
Project; wages, salaries, and other benefits and costs of employees of the
Landlord up to and including the building manager (including a pro rata share
only of the wages and benefits of employees who are employed at more than one
building, which pro rata share shall be determined by Landlord and shall be
based on Landlord’s estimate of the percentage of time spent by the employees at
the Building Project); legal, accounting, and administrative costs; and uniforms
and working clothes for employees and the cleaning of them. Landlord may
contract for the performance of some or all of the management and maintenance
functions generally described in this section with entities that are affiliated
with Landlord.

If the roof of the Building is replaced by Landlord during the Lease Term, then
the costs of such replacement to be included in Operating Costs shall be
amortized on a straight line basis over the useful life of such expenditure with
an interest factor equal to the Wall Street Journal Prime Rate in effect at the
time of Landlord's having incurred the expenditure, but in no event greater than
the maximum rate of interest allowed by law.

Notwithstanding the provisions of this Section stated above, Operating Costs
shall not include:

(1)      Any ground lease rental and any amortization interest, points,
penalties, principal and other payments on mortgages and any other form of
monetary encumbrance or any form of financing for Landlord relating to the
Building, and any other cost or expense relating or required pursuant to any
such mortgage, encumbrance or financing, if any;

 



3

 


--------------------------------------------------------------------------------



 

 

(2)      Depreciation on the Building or any Building components, systems, or
equipment, subject to terms set forth above as to amortization of HVAC costs;

(3)      Landlord’s general corporate or partnership overhead and general and
administrative expense and costs associated with the operation of the business
of the partnerships or other entities that constitutes Landlord, as
distinguished from the costs of the management, operation, repair and
maintenance of the Building, including, without limitation, accounting and legal
costs, costs of defending lawsuits with any mortgagee, costs of selling,
syndicating, financing, mortgaging, or hypothecating any ownership interest in
Landlord or any of Landlord’s interest in the Building and costs incurred in
connection with any disputes between Landlord and its partners, between Landlord
and its employees (and not reasonably related to the operation and management of
the Building (disputes which would be so reasonably related would include minor
disputes in the normal course of its operation and management of the Building,
but would not include, for example, sexual harassment, discrimination or
wrongful termination claims)), between Landlord and any other owner of an
interest in the Building, between constituent partners of Landlord, between
Landlord and building management, or between Landlord and other tenants or
occupants, if any;

(4)      Advertising and promotional expenditures and costs of acquisition and
maintenance of signs in or on the Building identifying the owner of the
Building;

(5)      Costs arising from Landlord’s charitable or political contributions;

(6)      Any travel and entertainment expenses of Landlord, any management agent
of Landlord, and their respective employees, agents, and affiliates;

(7)      Any costs incurred in connection with any major change or alteration in
the Building, or any portion thereof, such as adding or deleting floors, except
to the extent required by laws enacted or taking effect after the Date of this
Lease;

(8)      Any cost, interest, or tax penalties incurred as a result of Landlord’s
negligence, inability, or unwillingness to make tax payments (or to file tax
filings or returns) when due;

(9)      Any costs relating to the actual, alleged, or threatened, presence,
storage, removal, remediation, investigation, maintenance, containment, or
treatment of any substance identified as a hazardous substance under applicable
laws or customary industry standards in, on, about, under or adjacent to the
Building, including without limitation, in connection with any effort to comply
with any law, except to the extent caused by Tenant, its agents, subtenants or
licensees;

(10)    Any costs with respect to the implementation or installation of any
capital improvements, corrections, or replacements of structural elements of the
Building, except to the extent caused by Tenant, its agents, subtenants or
licensees;

(11)    Any costs incurred in removing and storing the property of former
tenants or occupants of the Building;

(12)    Costs incurred by Landlord in connection with rooftop communications
equipment of Landlord or other persons, tenants, or occupants of the Building,
unless required by law or for safety purposes or costs relating to equipment for
all of the tenants of the Building.

5.4     Payment. Landlord shall reasonably estimate the Operating Costs that
will be payable for each calendar year. Tenant shall pay one-twelfth of its
share of the estimated Operating Costs monthly in advance, together with the
payment of Base Rent. Should any assumptions used in creating a budget change,
Landlord may adjust the estimated monthly Operating Costs payments to be made by
Tenant by notice to Tenant. After the conclusion of each calendar year, Landlord
shall furnish Tenant a statement of the actual Operating Costs for the year; and
an adjustment shall be made between Landlord and Tenant with payment to or
repayment by Landlord, as the case may require. Tenant waives and releases any
and all objections or claims relating to Operating Costs for any calendar year
unless, within 30 days after Landlord provides Tenant with the annual statement
of the actual Operating Costs for the calendar year, Tenant provides Landlord
notice that it disputes the statement and specifies the matters disputed. If
Tenant disputes the statement then, pending resolution of the dispute, Tenant
shall pay the Rent in question to Landlord in the amount provided in the
disputed statement.

 



4

 


--------------------------------------------------------------------------------



 

 

5.5     Audit Rights. If in any year Operating Costs increase by more than 2.5%
over the amount payable for the preceding year and Tenant has paid the disputed
statement and is not in default under this Lease, Tenant has given timely
written to notice of dispute to Landlord as required under Section 5.4, then
Tenant may, upon 30 days’ prior written notice to Landlord, examine Landlord’s
books and records pertaining to Operating Costs covered by the disputed
statement, provided that: (i) the audit shall not be conducted by a person or
entity being compensated on a percentage of recovery or other contingency fee
basis, (ii) the audit will be conducted during Landlord’s regular business hours
at the office where Landlord maintains Operating Costs records, and (iii) Tenant
and all of its consultants shall, prior to the examination, execute Landlord’s
form of Confidentiality Agreement. If Landlord and Tenant determine that
Operating Costs are more or less than reported, Tenant shall promptly pay the
difference to Landlord, or Landlord shall promptly pay to Tenant, or provide
Tenant with a credit against future rent in the amount of, the difference, as
the case may be. If it is finally determined that the disputed statement
contains an error in excess of 2.5% of the total amount of the statement,
Landlord shall pay Tenant’s reasonable out of pocket audit costs. Any dispute
between the parties as to Operating Costs shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in force with the following exceptions. There shall be a single
arbitrator selected by the American Arbitration Association. The arbitrator
shall have at least ten years’ experience in the supervision of the operation
and management of major office buildings in the market area of the Building. The
determination of the arbitrator shall be final, binding, and conclusive on all
the parties, and judgment may be rendered on it by any court having
jurisdiction, upon application of either Landlord or Tenant.

6.

ASSIGNMENT OR SUBLETTING.

6.1     General; Definition of Transfer. Neither Tenant nor Tenant’s legal
representatives or successors in interest by operation of law or otherwise shall
transfer this Lease except as provided in this article. For purposes of this
article, a “transfer” shall mean any of the following: (a) an assignment of this
Lease; (b) a collateral assignment, mortgage, or other encumbrance involving
this Lease; (c) a sublease, license agreement, or other agreement permitting all
or any portion of the Premises to be used by others; (d) a reduction of Tenant’s
assets to the point that this Lease is substantially Tenant’s only asset; (e) a
change or conversion in the form of entity of Tenant or any transferee or any
entity controlling any of them which has the effect of limiting the liability of
any of the partners, members, or other owners of the entity; (f) the agreement
by a third party to assume, take over, or reimburse Tenant for any of Tenant’s
obligations under this Lease in order to induce Tenant to lease space from the
third party; or (g) any transfer of control of Tenant, which shall be defined as
any issuance or transfer of stock in any corporate tenant or subtenant or any
interest in any noncorporation entity tenant or subtenant, by sale, exchange,
merger, consolidation, operation of law, or otherwise, or creation of new stock
or interests, by which an aggregate of 50% or more of Tenant’s stock or equity
interests shall be vested in one or more parties who are not stockholders or
interest holders as of the Date of this Lease, or any transfer of the power to
direct the operations of any entity (by equity ownership, contract, or
otherwise), to one or more parties who are not stockholders or interest holders
as of the Date of this Lease, however accomplished, and whether in a single
transaction or in a series of related or unrelated transactions. This section
shall not apply to sales of stock by persons other than those deemed “insiders”
within the meaning of the Securities Exchange Act of 1934 as amended, which
sales are effected through any recognized securities exchange. Any modification
or amendment to any sublease of any portion of the Premises shall be deemed a
further sublease of this Lease. As used in this article, the term “transferee”
shall include any assignee or subtenant of Tenant or any other party involved in
any of the other transactions or events constituting a transfer.

6.2     Request for Consent. If Tenant requests Landlord’s consent to a
transfer, it shall submit in writing to Landlord, not later than 30 days before
any anticipated transfer, (a) the name and address of the proposed transferee,
(b) a duly executed counterpart of the proposed transfer agreement, (c)
reasonably satisfactory information as to the nature and character of the
business of the proposed transferee, as to the nature and character of its
proposed use of the space, and otherwise responsive to the criteria set forth in
the Reasonable Consent section of this article, and (d) banking, financial, or
other credit information relating to the proposed transferee for two years prior
to the transfer reasonably sufficient to enable Landlord to reasonably determine
the financial responsibility and character of the proposed transferee.

6.3     Recapture. Landlord shall have the following option to be exercised
within 15 Business Days from submission of Tenant’s request for Landlord’s
consent to a specific transfer:

 



5

 


--------------------------------------------------------------------------------



 

 

6.3.1   If Tenant proposes to assign this Lease or sublet more than 80% of the
Premises, Landlord shall have the option to cancel and terminate this Lease as
of the proposed commencement date for the transfer.

Notwithstanding the foregoing, subject to Landlord’s rights under Section 6.3.1,
Tenant may sublease any part of the Premises, provided that Tenant otherwise
complies with the terms of this Article.

 

6.4     Reasonable Consent. If Landlord does not elect either of the options
provided in the Recapture section of this article, Landlord shall not
unreasonably withhold or delay its consent to a proposed transfer. Landlord may
reasonably withhold its consent (in writing) to any proposed transfer unless all
of the following conditions have been established to Landlord’s reasonable
satisfaction:

6.4.1   The proposed transferee has sufficient financial wherewithal to
discharge its obligations under this Lease.

6.4.2   The proposed transfer shall not, in Landlord’s reasonable judgment,
cause physical harm to the Building Project or harm to the reputation of the
Building Project that would result in an impairment of Landlord’s ability to
lease space in the Building Project or a diminution in the rental value of space
in the Building Project.

6.4.3   The proposed use of the Premises by the proposed transferee will be a
use permitted under this Lease and not prohibited by the Rules and Regulations,
and will not violate any restrictive covenants or exclusive use provisions
applicable to Landlord.

6.4.4   The proposed use of the Premises by the proposed transferee will not
require alterations or additions to the Premises or the Building Project to
comply with applicable law or governmental requirements (for which Tenant or
transferee has not agreed to reimburse Landlord) and will not negatively affect
insurance requirements or involve the introduction of materials to the Premises
that are not in compliance with the Environmental Laws.

6.4.5   Any mortgagee of the Building Project will consent to the proposed
transfer if such consent is required under the relevant loan documents.

6.4.6   The proposed use of the Premises will not materially increase the
operating costs for the Building Project or the burden on the Building Project
services, or security concerns in the Building Project.

6.4.7   The proposed transferee shall not be, and shall not be affiliated with,
anyone with whom Landlord or any of its affiliates has been involved with in
litigation.

6.4.8   There shall be no default by Tenant, beyond any applicable grace period,
under any of the terms, covenants, and conditions of this Lease at the time that
Landlord’s consent to a transfer is requested and on the date of the
commencement of the term of the proposed transfer.

6.4.9   If the transfer is an assignment, the proposed assignee will assume in
writing all of the obligations of Tenant under this Lease.

If Landlord withholds its consent to a transfer, it shall specify the reasons
for such withholding. Tenant shall have the right to remedy any deficiency and
resubmit the request for transfer in accordance with the terms of this article.

6.5     Tenant’s Remedies. Tenant waives any remedy for money damages (nor shall
Tenant claim any money damages by way of setoff, counterclaim, or defense) based
on any claim that Landlord has unreasonably withheld, delayed, or conditioned
its consent to a proposed transfer under this Lease. Tenant’s sole remedy in
such an event shall be to institute an action or proceeding seeking specific
performance, injunctive relief, or declaratory judgment.

6.6     Transfer Documents. Any sublease shall provide that: (a) the subtenant
shall comply with all applicable terms and conditions of this Lease to be
performed by Tenant; (b) the sublease is expressly subject to all of the terms
and provisions of this Lease; and (c) unless Landlord elects otherwise, the
sublease will not survive a termination of this Lease (whether voluntary or
involuntary) or resumption of possession of the Premises by Landlord following a
default by Tenant. The sublease shall further provide that if Landlord elects
that the sublease shall survive a termination of this Lease or resumption of
possession of the Premises by Landlord following a default by Tenant, the
subtenant will, at the election of the Landlord, attorn to the Landlord and
continue to perform its obligations under its sublease as if this Lease had not
been terminated and the sublease were a direct lease between the Landlord and
the subtenant. Any assignment of lease shall contain an assumption by the
assignee of all of the obligations of Tenant under this Lease.

 



6

 


--------------------------------------------------------------------------------



 

 

6.7     Consideration for Consent. If Tenant effects any transfer, then Tenant
shall pay to Landlord a sum equal to (a) the net rent, additional rent, or other
consideration paid to Tenant by any transferee that is in excess of the rent
then being paid by Tenant to Landlord under this Lease for the portion of the
Premises so transferred (on a prorated, square footage basis), and (b) any other
profit or gain (after deducting any necessary expenses incurred) realized by
Tenant from the transfer. The net rent, additional rent, or other consideration
paid to Tenant shall be calculated by deducting from the gross rent, additional
rent, or other consideration reasonable and customary real estate brokerage
commissions actually paid by Tenant to third parties, tenant improvement
allowances, rent concessions, the actual cost of improvements to the Premises
made by Tenant for the transferee, and other direct out-of-pocket costs actually
incurred by Tenant in connection with the transfer (as long as the costs are
commercially reasonable and are commonly incurred by landlords in leasing
similar space). Should Tenant sell multiple assets, including its interest under
this Lease, Landlord shall not be bound by any allocation of the purchase price
for such assets which may be included in an agreement between Tenant and the
transferee. Rather, the profit or gain on the transfer of Tenant’s interest
under this Lease as defined in subsection (b) above shall be the fair market
value of Tenant’s interest under this Lease as of the date of the transfer less
the costs of the transaction as generally described above. Upon reasonable
notice to Tenant and under reasonable terms, such as during normal business
hours, Landlord shall have the right to audit Tenant's books and records to
determine the amount payable to Landlord under this section. All sums payable by
Tenant under this section shall be payable to Landlord immediately on receipt by
Tenant.

6.8     Permitted Transfers. The option in favor of Landlord set forth in the
Recapture section of this article shall not apply to, and Landlord’s consent
will not be required as to a transfer to the parent entity of Tenant or to a
wholly owned subsidiary entity of Tenant or of the parent entity of Tenant, or
to any affiliated entity into or with which Tenant may be merged or
consolidated, provided that (a) the resulting entity shall own all or
substantially all of the assets of Tenant, and (b) the net worth, experience,
and reputation of the resulting entity is at least equal to the net worth,
experience, and reputation of Tenant on the Commencement Date, and (c) the
purpose of the transfer is not to avoid the transfer restrictions of this
article; provided, further, that the form of any agreement of assignment or any
sublease shall otherwise comply with the terms and conditions of this article.

6.9     No Waiver. Consent by Landlord to a transfer shall not relieve Tenant
from the obligation to obtain Landlord’s written consent to any further
transfer.

6.10   Acceptance of Payments. If this Lease is nevertheless assigned, or the
Premises are sublet or occupied by anyone other than Tenant, Landlord may accept
rent from the assignee, subtenant, or occupant and apply the net amount received
to the rent reserved in this Lease, but no such assignment, subletting,
occupancy, or acceptance of rent shall be deemed a waiver of the requirement for
Landlord’s consent as contained in this article or constitute a novation or
otherwise release Tenant from its obligations under this Lease.

6.11   Continuing Liability. Except as provided in the Recapture section of this
article, following any transfer, Tenant and Guarantor shall remain liable to
Landlord for the prompt and continuing payment of all forms of rent payable
under this Lease following the transfer. The joint and several liability of
Tenant, Guarantor, and any immediate and remote successor in interest

 



7

 


--------------------------------------------------------------------------------



 

of Tenant (by assignment or otherwise), and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed, shall
not in any way be discharged, released, or impaired by any (a) agreement that
modifies any of the rights or obligations of the parties under this Lease, (b)
stipulation that extends the time within which an obligation under this Lease is
to be performed, (c) waiver of the performance of an obligation required under
this Lease, or (d) failure to enforce any of the obligations set forth in this
Lease.

6.12   Administrative Fee. If Landlord consents to any transfer, Tenant shall
pay to Landlord, on demand, all reasonable attorneys’ fees and actual
out-of-pocket costs associated with Landlord’s consent to any transfer and the
review and preparation of all documents associated therewith.

6.13   Landlord Transfer. Landlord may assign or encumber its interest under
this Lease. If any portion of the Premises is sold, transferred, or leased, or
if Landlord’s interest in any underlying lease of the Premises is transferred or
sold, Landlord shall be relieved of all existing and future obligations and
liabilities under this Lease, provided that the purchaser, transferee, or tenant
of the Premises assumes in writing those obligations and liabilities.

6.14   Improper Transfer. Any transfer by Tenant in violation of this article
shall be void and shall constitute a default under this Lease.

7.

INSURANCE.

 

 

7.1

Tenant’s Insurance. Tenant shall obtain and keep in full force and effect
following insurance coverages:

7.1.1   Commercial General Liability. Commercial general liability insurance,
including contractual liability, on an occurrence basis, on the then most
current Insurance Services Office (ISO) form, with limits of $2 million per
occurrence, $2 million general aggregate (including “umbrella” coverage) for
death, bodily injury, and property damage, which coverage limits may be effected
with umbrella coverage.

7.1.2   Property. Property insurance on the ISO causes of loss–special form, in
an amount adequate to cover 100% of the replacement costs, without co-insurance,
of all of Tenant’s property at the Premises.

7.1.3   Workers’ Compensation. Workers’ compensation insurance covering Tenant
and its employees for all costs, statutory benefits, and liabilities under state
workers’ compensation, disability, and similar laws.

7.1.4

Other Insurance. Such other insurance as may be reasonably required by Landlord.

7.2     Insurance Requirements. All insurance policies shall be written with
insurance companies having a policyholder rating of at least “A-” and a
financial size category of at least “Class XII” as rated in the most recent
edition of “Best’s Key Rating Guide” for insurance companies. The commercial
general liability insurance policy shall name Landlord and Landlord’s directors,
and/or officers, and managing agent as additional insureds and shall provide
that they may not be terminated or modified in any way that would materially
decrease the protection afforded Landlord under this Lease without 30 days’
advance notice to Landlord. Tenant shall furnish evidence of insurance (on ACORD
27 or other form acceptable to Landlord). Coverage amounts for the commercial
general liability insurance may be increased after commencement of the third
full year of the Lease Term, if Landlord shall reasonably determine that an
increase is necessary for adequate protection.

7.3     Waiver of Subrogation. Landlord and Tenant each expressly, knowingly,
and voluntarily waive and release any claims that they may have against the
other or the other’s employees, agents, or contractors for damage to its
properties and loss of business (specifically including loss of Rent by Landlord
and business interruption by Tenant) as a result of the acts or omissions of the
other party or the other party’s employees, agents, or contractors (specifically
including the negligence of either party or its employees, agents, or
contractors and the intentional misconduct of the employees, agents, or
contractors of either party), to the extent any such claims are covered (without
regard to losses not compensated as a result of such things as coinsurance
adjustments or deductibles) by the workers’ compensation and property insurance
described in this Lease, the ISO forms of business income and extra expense
insurance policies, even if not maintained by Tenant, or other property
insurance that either party may carry at the time of an occurrence. Landlord and
Tenant shall each, on or before the earlier of the Commencement Date or the date
on which Tenant first

 



8

 


--------------------------------------------------------------------------------



 

enters the Premises for any purpose, obtain and keep in full force and effect at
all times thereafter a waiver of subrogation from its insurer concerning the
workers’ compensation and all forms of property insurance maintained by it for
the Building Project.

7.4     Landlord’s Insurance. Landlord shall maintain fire and extended coverage
insurance on the Building Project in an amount not less than the full
replacement cost of the Building Project, including rental guaranty coverage,
and commercial general liability insurance relating to the Building Project and
its appurtenances in an amount not less than $2 million per occurrence which may
be effected by umbrella coverage. In addition, Landlord may, upon prior approval
of Tenant (which will not be unreasonable withheld) but except to the extent
required by any mortgagee of Landlord, maintain coverages in excess of the
minimum limits set forth in this section and additional coverages as specified
in the definition of Operating Costs. The total cost of all insurance maintained
by Landlord under this section shall be included in Operating Costs.

8.

DEFAULT.

8.1     Events of Default. Each of the following shall be an event of default
under this Lease: (a) Tenant fails to make any payment of Rent within five days
of the date the payment is due; or (b) Tenant fails to perform any other
obligation under this Lease; or (c) Tenant or any Guarantor for Tenant’s
obligations under this Lease becomes bankrupt or insolvent or makes an
assignment for the benefit of creditors or takes the benefit of any insolvency
act, or if any debtor proceedings be taken by or against Tenant or any
Guarantor; or (d). Tenant abandons the Premises; or (e) Tenant transfers this
Lease in violation of the Assignment or Subletting article; or (f) Tenant fails
to deliver an estoppel certificate within the time period required by the
Estoppel Certificates article of this Lease.

8.2     Remedies. In addition to all remedies provided by law, if Tenant
defaults, Landlord may terminate this Lease or Tenant’s right of possession of
the Premises (without terminating this Lease) by notice to Tenant. If Landlord
terminates this Lease or Tenant’s right of possession, Tenant shall remain
liable for all Rent owed by the full Lease Term. In addition, Landlord may
declare the entire balance of all forms of Rent due under this Lease for the
remainder of the Lease Term to be forthwith due and payable and may collect the
then present value of the Rents (calculated using a discount rate equal to the
discount rate of the branch of the Federal Reserve Bank closest to the Premises
in effect as of the date of the default). Landlord shall account to Tenant, at
the date of the expiration of the Lease Term, for the net amounts (taking into
consideration marketing/advertising costs, legal expenses, brokerage
commissions, “free rent”, moving costs, or other incentives granted, and the
cost of improvements to the Premises required by replacement tenants) actually
collected by Landlord as a result of a reletting.

8.3     Landlord’s Right to Perform. If Tenant defaults, Landlord may, but shall
have no obligation to, perform the obligations of Tenant, and if Landlord, in
doing so, makes any expenditures or incurs any obligation for the payment of
money, including reasonable attorneys’ fees, the sums so paid or obligations
incurred shall be paid by Tenant to Landlord within five days of rendition of a
bill or statement to Tenant therefor.

8.4     Late Charges and Interest. If any payment due Landlord under this Lease
shall not be paid within five days of the date when due, Tenant shall pay, in
addition to the payment then due, an administrative charge equal to the greater
of (a) 5% of the past due payments; or (b) $250. All payments due Landlord under
this Lease shall bear interest at the lesser of: (a) the Prime Rate in effect as
of the date when the installment was due, plus 500 basis points, or (b) the
highest rate of interest permitted to be charged by applicable law, accruing
from the date the obligation arose through the date payment is actually received
by Landlord. “Prime Rate” shall mean the rate (or the average of rates, if more
than one rate appears) inserted in the blank of the “Money Rate” Section of the
Wall Street Journal (Eastern Edition) in the section reading “Prime Rate ____%.”

8.5     Limitations. None of Landlord’s officers, employees, agents, directors,
shareholders, partners, or affiliates shall ever have any personal liability to
Tenant under this Lease. No person holding Landlord’s interest under this Lease
shall have any liability after such person ceases to hold such interest, except
for any liability accruing while such person held such interest. TENANT SHALL
LOOK SOLELY TO LANDLORD’S ESTATE AND INTEREST IN THE BUILDING FOR THE
SATISFACTION OF ANY RIGHT OR REMEDY OF TENANT UNDER THIS LEASE, AND NO OTHER
ASSETS OF LANDLORD SHALL BE SUBJECT TO LEVY, EXECUTION, OR OTHER ENFORCEMENT
PROCEDURE FOR THE SATISFACTION OF TENANT’S RIGHTS OR REMEDIES UNDER THIS LEASE,
OR ANY OTHER LIABILITY OF LANDLORD TO TENANT OF WHATEVER KIND OR NATURE. Tenant
waives any claims against Landlord that Tenant does not make in writing within
30 days of the onset of the cause of such claim. Landlord and Tenant each waive
all rights (other than rights under the End of Term article) to consequential
damages, punitive damages, or special damages of any kind.

8.6     Presumption of Abandonment. It shall be conclusively presumed that
Tenant has abandoned the Premises if Tenant fails to keep the Premises open for
business during regular business hours for ten consecutive days while in
monetary default. Any grace periods set forth in this article shall not apply to
the application of this presumption.

 



9

 


--------------------------------------------------------------------------------



 

 

8.7

Multiple Defaults.

8.7.1   Tenant acknowledges that any rights or options of first refusal, or to
extend the Lease Term, to expand the size of the Premises, to delete space from
the Premises, to purchase the Premises or the Building, or other similar rights
or options that have been granted to Tenant under this Lease are conditioned on
the prompt and diligent performance of the terms of this Lease by Tenant.
Accordingly, should Tenant, on three or more occasions during any 12-month
period, (a) fail to pay any installment of rent within five days of the due
date; or (b) otherwise default under this Lease; in addition to all other
remedies available to Landlord, all such rights and options shall automatically,
and without further action on the part of any party, expire and be deemed
canceled and of no further force and effect.

8.7.2   Should Tenant default under this Lease on two or more occasions during
any 12-month period, in addition to all other remedies available to Landlord,
any notice requirements or cure periods otherwise set forth in this Lease for a
default by Tenant shall not apply.

8.8     Security Interest. Tenant hereby grants to Landlord a lien and security
interest on all property of Tenant now or hereafter placed in or upon the
Premises including, but not limited to, all fixtures, furniture, inventory,
machinery, equipment, merchandise, furnishings and other articles of personal
property, and all proceeds of the sale or other disposition of such property
(collectively, the “Collateral”) to secure the payment of all rent to be paid by
Tenant pursuant to this lease. Such lien and security interest shall be in
addition to any landlord’s lien provided by law. This Lease shall constitute a
security agreement under the Florida Uniform Commercial Code so that Landlord
shall have and may enforce a security interest in the Collateral. Tenant agrees
to execute as debtor and deliver such financing statement or statements and any
further documents as Landlord may now or hereafter reasonably request to protect
such security interest pursuant to such code. Landlord, as secured party, shall
be entitled to all rights and remedies afforded a secured party under such code,
which rights and remedies shall be in addition to Landlord’s liens and rights
provided by law or by the other terms and provisions of this Lease.

9.

ALTERATIONS.

9.1     Consent Required. Tenant shall make no Alterations without the prior
written consent of Landlord, which consent may be arbitrarily withheld; provided
however, that Landlord will not unreasonably withhold or delay consent to
nonstructural interior Alterations, provided that they do not affect utility
services or plumbing and electrical lines or other systems of the Building
Project, are not visible from outside the Premises, and do not require other
alterations, additions, or improvements to portions of the Building Project
outside the Premises

9.2

Conditions. All Alterations shall be performed in accordance with the following
conditions:

9.2.1   All Alterations requiring a building permit shall be performed in
accordance with plans and specifications first submitted to Landlord for its
prior written approval, which approval shall not be unreasonably withheld,
conditioned, or delayed. Landlord shall be given, in writing, a good description
of all other Alterations. Any material changes in or deviations from the plans
originally approved by Landlord must be similarly approved by Landlord in the
same manner as provided in this subsection.

9.2.2   All Alterations shall be done in a good and workmanlike manner in
compliance with all other applicable provisions of this Lease and with all
applicable laws, ordinances, directives, rules, and regulations of governmental
authorities having jurisdiction, including, without limitation, the ADA. Tenant
shall, before the commencement of any Alterations, obtain and exhibit to
Landlord any governmental permit required for the Alterations. Any damage to any
part of the Building Project that occurs as a result of any Alterations shall be
promptly repaired by Tenant to the same condition existing immediately prior to
such change.

9.2.3   All work shall be performed by contractors having, in the reasonable
opinion of Landlord, the proper qualifications. Tenant shall provide Landlord
with the name of the Tenant's contractor, a copy of the contractor's licenses to
do work in the subject jurisdiction(s), a Contractor's Qualification Statement
in the most current American Institute of Architects form, a copy of the
executed contract between the Tenant and its contractor, and a copy of the
contractor's work schedule. All contractors shall obtain a payment and
performance bond in form complying with Section 713.23, Florida Statutes, and
deliver a copy of the bond to Landlord before commencement of any Alterations.

9.3     Tenant Improvements / As-Is. Landlord has made no representation or
promise as to the condition of the Premises. Landlord shall not perform any
alterations, additions, or improvements in order to make the Premises suitable
and ready for occupancy and use by Tenant. Tenant has inspected the Premises, is
fully familiar with the physical condition of the Premises, and shall accept the
Premises “as-is,” “where-is,” without any warranty, express or implied, or
representation as to fitness or suitability.

 



10

 


--------------------------------------------------------------------------------



 



9.3.1   Plans. Tenant shall, at its sole cost and expense, perform all work
necessary or desirable for Tenant’s occupancy of the Premises (the “Tenant
Improvements”). Prior to any Tenant Improvements, Tenant shall furnish to
Landlord, for Landlord’s written approval, a permit set (final construction
drawings) of plans and specifications for the Tenant Improvements (the “Plans”).
The Plans shall include the following: fully dimensioned architectural plan;
electric/telephone outlet diagram; reflective ceiling plan with light switches;
mechanical plan; furniture plan; electric power circuitry diagram; plumbing
plans; all color and finish selections; all special equipment and fixture
specifications; and fire sprinkler design drawings. Tenant shall submit the
approved Plans to applicable building authorities for permit within five days
following Landlord’s approval and Tenant shall thereafter diligently pursue
obtaining its building permits. The Plans will be prepared by a licensed
architect and the electrical and mechanical plans will be prepared by a licensed
professional engineer. The Plans shall be produced on CADD. The architect and
engineer will be subject to Landlord’s approval, which shall not be unreasonably
withheld. The Plans shall comply with all applicable laws, ordinances,
directives, rules, regulations, and other requirements imposed by any and all
governmental authorities having or asserting jurisdiction over the Premises.
Landlord shall review the Plans and either approve or disapprove them within a
reasonable period of time. Should Landlord disapprove them, Tenant shall make
any necessary modifications and resubmit the Plans to Landlord in final form
within ten days following receipt of Landlord’s disapproval of them.

9.3.2   Contractor. The Tenant Improvements shall be constructed by a general
contractor selected and paid by Tenant and approved by Landlord. The general
contractor shall obtain a payment and performance bond in form complying with
Section 713.23, Florida Statutes. A copy of the bond, the contractor’s
license(s) to do business in the jurisdiction(s) in which the Premises are
located, the fully executed contract between Tenant and the general contractor,
the general contractor’s work schedule, and all building or other governmental
permits required for the Tenant Improvements shall be delivered to Landlord
before commencement of the Tenant Improvements. Tenant shall cooperate as
reasonably necessary so that its general contractor will cause the Tenant
Improvements to be completed promptly and with due diligence. The Tenant
Improvements shall be performed in accordance with the Plans and shall be done
in a good and workmanlike manner using new materials. All work shall be done in
compliance with all other applicable provisions of this Lease and with all
applicable laws, ordinances, directives, rules, regulations, and other
requirements of any governmental authorities having or asserting jurisdiction
over the Premises, including the making of any alterations or improvements to
the Premises or the Building Project which are required to comply with the ADA.
Before the commencement of any work by Tenant, Tenant shall furnish to Landlord
certificates evidencing the existence of builder’s risk, commercial general
liability, and workers’ compensation insurance complying with the requirements
set forth in the Insurance article of this Lease. Any damage to any part of the
Building Project that occurs as a result of the Tenant Improvements shall be
promptly repaired by Tenant.

9.3.3   Compliance. Tenant shall also ensure compliance with the following
requirements concerning construction:

(1)      Tenant shall be responsible for cleaning up any refuse or other
materials left behind by construction personnel at the end of each work day.

(2)      Tenant shall deliver to Landlord all forms of approval provided by the
appropriate local governmental authorities to certify that the Tenant
Improvements have been completed and the Premises are ready for occupancy,
including a final, unconditional certificate of occupancy.

(3)      At all times during construction, Tenant shall allow Landlord access to
the Premises for inspection purposes. On completion of the Tenant Improvements,
Tenant’s general contractor shall review the Premises with Landlord and Tenant
and secure Landlord’s and Tenant’s acceptance of the Tenant Improvements.

(4)      Within 30 days following completion of the Tenant Improvements, Tenant,
at its sole cost and expense, shall deliver to Landlord one complete set of
“as-built” plans of the Tenant Improvements. If Tenant fails to timely deliver
such plans Landlord may have its own architect prepare them at Tenant’s sole
cost and expense, and Tenant shall pay the actual costs of such plans incurred
by Landlord within five days of receipt of invoice therefor.

(5)      Any work that will involve the draining of a sprinkler line or
otherwise affect the Building’s fire sprinkler system must be approved by
Landlord in advance. In all instances where this is done, the system shall not
be left inoperable overnight or over a prolonged period.

 



11

 


--------------------------------------------------------------------------------



 

 

(6)      All equipment installed shall be compatible with the base building fire
alarm system and the contractor shall warrant that any connection to the base
building fire alarm system shall only occur after proper notification to
Landlord and on an after-hours basis. Any disruption to the existing fire alarm
system or damage as a result of contractor’s work will be the sole
responsibility of Tenant.

(7)      All additional electrical circuits added to existing electrical panels
or any new circuits added to new electrical panels will be appropriately labeled
as to the area or equipment serviced by the circuit in question. Any electrical
panel covers removed to facilitate installation or connection shall be
reattached.

(8)      All workers must stay in their designated work areas and the use of
radios, loud music, alcoholic beverages, narcotics, and smoking is prohibited in
the Building Project

10.      LIENS. The interest of Landlord in the Premises shall not be subject in
any way to any liens, including construction liens, for Alterations made by or
on behalf of Tenant. This exculpation is made with express reference to Section
713.10, Florida Statutes. Landlord and Tenant acknowledge and agree that there
is no requirement under this Lease that Tenant make any alterations or
improvements to the Premises and no improvements to be made by Tenant to the
Premises constitute “the pith of the lease” as provided in applicable Florida
law. If any lien is filed against the Premises for work or materials claimed to
have been furnished to Tenant, Tenant shall cause it to be discharged of record
or properly transferred to a bond under Section 713.24, Florida Statutes, within
fifteen days after notice to Tenant. Further, Tenant shall indemnify, defend,
and save Landlord harmless from and against any damage or loss, including
reasonable attorneys’ fees, incurred by Landlord as a result of any liens or
other claims arising out of or related to work performed in the Premises by or
on behalf of Tenant. Tenant shall notify every contractor making improvements to
the Premises that the interest of the Landlord in the Premises shall not be
subject to liens.

11.      ACCESS TO PREMISES. Landlord and persons authorized by Landlord shall
have the right, at all reasonable times, to enter and inspect the Premises and
to make repairs and alterations Landlord deems necessary, with reasonable prior
notice, except in cases of emergency.

12.

CASUALTY DAMAGE.

12.1   General. If: (a) the Building shall be so damaged that substantial
alteration or reconstruction of the Building shall, in Landlord’s opinion, be
required; or (b) the Premises shall be partially damaged by casualty during the
last two years of the Lease Term, and the estimated cost of repair exceeds 25%
of the Base Rent then remaining to be paid by Tenant for the balance of the
Lease Term; Landlord may, within 90 days after the casualty, give notice to
Tenant of Landlord’s election to terminate this Lease, and the balance of the
Lease Term shall automatically expire on the fifth day after the notice is
delivered. If Landlord does not elect to terminate this Lease, Landlord shall
proceed with reasonable diligence to restore the Building and the Premises to
substantially the same condition they were in immediately before the happening
of the casualty. However, Landlord shall not be required to restore any unleased
premises in the Building or any portion of Tenant’s property. Rent shall abate
in proportion to the portion of the Premises not useable by Tenant as a result
of any casualty damage covered by insurance carried or required to be carried by
Landlord under this Lease, as of the date on which the Premises becomes
unusable. Landlord shall not otherwise be liable to Tenant for any delay in
restoring the Premises or any inconvenience or annoyance to Tenant or injury to
Tenant’s business resulting in any way from the damage or the repairs, Tenant’s
sole remedy being the right to an abatement of Rent.

12.2   Termination Rights. Within 90 days of the date of any casualty which
requires substantial alteration or reconstruction of the Building Project,
Landlord shall notify Tenant of the outside date by which the Building Project
will be rebuilt. If the outside date indicated in this notice is more than 12
months after the date of receipt of insurance proceeds for the rebuilding work,
Tenant may, within ten days of Landlord's notice, give Landlord notice that
Tenant elects to terminate this Lease, and the balance of the Lease Term shall
automatically expire on the fifth day after the notice is delivered. Should
Landlord's notice indicate that the Building Project can be rebuilt within 12
months after receipt of insurance proceeds for the work, or if the notice
indicates that rebuilding will take more than 12 months after

 



12

 


--------------------------------------------------------------------------------



 

receipt of insurance proceeds for the work but Tenant does not elect to
terminate this Lease within ten days of Landlord's notice, Landlord shall
proceed with reasonable diligence to rebuild the Building Project in accordance
with the terms of this section. Should the rebuilding not be substantially
completed prior to the outside date indicated in Landlord's notice, then Tenant
shall have the right to terminate this Lease by giving not less than 30 days'
prior written notice to Landlord, which notice must be sent within ten days
after the expiration of the outside date, and this Lease shall terminate as of
the date specified in the notice with the same effect as if that date were the
scheduled expiration date of this Lease. Notwithstanding the foregoing, if
Tenant sends a notice of termination and Landlord, prior to the date of
termination specified in the notice, substantially completes the rebuilding,
then Tenant's notice shall be without force or effect and this Lease shall
continue in full force and effect. The outside date for completion shall be
extended by the cumulative periods of any delays caused by Tenant or any of the
events described in the Impossibility of Performance article of this Lease, or
both.

13.      CONDEMNATION. If the whole or any substantial part of the Premises
shall be condemned by eminent domain or acquired by private purchase in lieu of
condemnation, this Lease shall terminate on the date on which possession of the
Premises is delivered to the condemning authority and Rent shall be apportioned
and paid to that date. If no portion of the Premises is taken but a substantial
portion of the Building Project is taken, at Landlord’s option, this Lease shall
terminate on the date on which possession of such portion of the Building
Project is delivered to the condemning authority and Rent shall be apportioned
and paid to that date. Tenant shall have no claim against Landlord for the value
of any unexpired portion of the Lease Term, nor shall Tenant be entitled to any
part of the condemnation award awarded to Landlord or private purchase price.
Nothing contained in this Article shall preclude the Tenant from pursuing its
own claim and receiving an award for loss or damage to its trade fixtures and
removable personal property, loss or damage attributable to the interruption of
its business and loss or damage resulting from the relocation of its business.
If this Lease is not terminated as provided above, Rent shall abate in
proportion to the portion of the Premises condemned.

14.      REPAIR AND MAINTENANCE. Landlord shall repair and maintain in good
order and condition, ordinary wear and tear excepted, the exterior common areas,
the roof of the Building, the exterior walls of the Building, the structural
portions of the Building, the elevators, and the electrical, plumbing,
mechanical, fire protection, life safety, and HVAC systems (except energy
management systems) servicing the Building. However, unless the Waiver of
Subrogation section of this Lease applies, Tenant shall pay the cost of any such
repairs or maintenance resulting from acts or omissions of Tenant, its
employees, agents, or contractors. Except to the extent Landlord is obligated to
repair and maintain the Premises as provided above, Tenant shall, at its sole
cost, repair, replace, and maintain the Premises (including the walls, ceilings,
and floors in the Premises, light bulbs and any specialized electrical,
plumbing, mechanical, fire protection, generator, UPS, life safety, and HVAC
systems servicing the Premises in a clean, attractive, first-class condition
(including securing the Building and keeping electric power and HVAC running to
all areas vacated by Tenant). Tenant shall also be responsible for properly
securing the Building in the event of hurricanes. All replacements shall be of
equal quality and class to the original items replaced. Tenant shall not commit
or allow to be committed any waste on any portion of the Premises. All costs
associated with Landlord's obligations under this Section shall be included in
Operating Costs, unless excluded by the terms of this Lease.

15.      ESTOPPEL CERTIFICATES. From time to time, Tenant, on not less than five
days’ prior notice, shall execute and deliver to Landlord an estoppel
certificate in a form generally consistent with the requirements of
institutional lenders and certified to Landlord and any mortgagee or prospective
mortgagee or purchaser of the Building Project. Tenant shall indemnify, defend,
and hold Landlord harmless from all damages resulting from Tenant’s failure to
comply strictly with its obligations under this article.

16.

SUBORDINATION.

16.1   General. This Lease is and shall be subject and subordinate to all
mortgages that may now or hereafter affect the Building, and to all renewals,
modifications, consolidations, replacements, and extensions of the mortgages.
This article shall be self-operative and no further instrument of subordination
shall be necessary. However, in confirmation of this subordination, Tenant shall
execute promptly any certificate that Landlord may request. If the interest of
Landlord under this Lease is transferred by reason of or assigned in lieu of
foreclosure or other proceedings for enforcement of any mortgage, or if this
Lease is terminated by foreclosure of any mortgage to which this Lease is
subordinate, then Tenant will, at the option to be exercised in writing by the
purchaser or assignee, (a) attorn to it and will perform for its benefit all the
terms of this Lease on Tenant’s part to be performed with the same force and
effect as if the purchaser or assignee were the Landlord originally named in
this Lease, or (b) enter into a new lease with the purchaser or assignee for the
remainder of the Lease Term and otherwise on the same terms as provided in this
Lease.

16.2   Non-Disturbance. Landlord will use commercially reasonable, good-faith
efforts to obtain from the mortgagee of the Building and deliver to Tenant a
subordination, non-disturbance, and attornment agreement from such mortgagee
substantially in the form attached as EXHIBIT “F” to this Lease. In addition,
Landlord will use commercially reasonable, good-faith efforts to obtain a
non-disturbance agreement from any future ground Lessor or the holder of any
mortgage granted as to the Building Project subsequent to the Date of this
Lease, on the lessor’s or mortgagee’s then current standard form of agreement.
“Commercially reasonable, good-faith efforts” of Landlord shall not require
Landlord to incur any cost, expense, or liability to obtain a non-disturbance
agreement and Tenant shall be responsible for any fees or costs charged by the
Lessor or mortgagee. The failure of Landlord to obtain a non-disturbance
agreement shall not vitiate the automatic subordination granted under this
article.

 



13

 


--------------------------------------------------------------------------------



 



17.      INDEMNIFICATION. Landlord and Tenant shall each indemnify, defend, and
save harmless the other party and the other party’s employees, agents, and
contractors from and against any and all loss, damage, claim, demand, liability,
or expense (including reasonable attorneys’ fees) resulting from claims by third
parties and based on any acts or omissions (specifically including negligence
and the failure to comply with this Lease) of the indemnitor, its employees,
agents, and contractors in connection with the Building Project and only to the
extent caused in whole or in part by acts or omissions of the indemnitor, its
employees, agents, and contractors, regardless of whether or not the claim is
caused in part by any of the indemnified parties. When any claim is caused by
the joint acts or omissions of the indemnitor and the indemnified parties, the
indemnitor’s duties under this article shall be in proportion to the
indemnitor’s allocable share of the joint liability.

18.      NO WAIVER. The failure of a party to insist on the strict performance
of any provision of this Lease or to exercise any remedy for any default shall
not be construed as a waiver. The waiver of any noncompliance with this Lease
shall not prevent subsequent similar noncompliance from being a default. No
waiver shall be effective unless expressed in writing and signed by the waiving
party. No notice to or demand on a party shall of itself entitle the party to
any other or further notice or demand in similar or other circumstances. The
receipt by Landlord of any Rent after default on the part of Tenant (whether the
Rent is due before or after the default) shall not excuse any delays as to
future Rent payments and shall not be deemed to operate as a waiver of any then
existing default by Tenant or of the right of Landlord to enforce the payment of
any other Rent reserved in this Lease or to pursue eviction or any other
remedies available to Landlord. No payment by Tenant, or receipt by Landlord, of
a lesser amount than the Rent actually owed under the terms of this Lease shall
be deemed to be anything other than a payment on account of the earliest
stipulated Rent. No endorsement or statement on any check or any letter
accompanying any check or payment of Rent will be deemed an accord and
satisfaction. Landlord may accept the check or payment without prejudice to
Landlord’s right to recover the balance of the Rent or to pursue any other
remedy. It is the intention of the parties that this article modify the common
law rules of waiver and estoppel and the provisions of any statute which might
dictate a contrary result.

19.      SERVICES AND UTILITIES. Landlord shall have no obligation to provide
any utilities or services to the Premises, including, but not limited to
electrical services, water, sewer, telecommunications, cable television, or any
other utilities, janitorial and general cleaning services, security services,
trash removal, or pest control. Tenant shall be solely responsible for
contracting for and shall promptly pay all charges for water, electricity, or
any other utility used or consumed in the Premises. In addition to Tenant’s
maintenance obligations set forth elsewhere in this Lease, Tenant shall be
responsible for repairs and maintenance to exit lighting, emergency lighting,
and fire extinguishers for the Premises. Landlord may at any time change the
electrical utility provider for the Building. In no event shall Landlord be
liable for damages resulting from the failure to furnish HVAC, elevator, water,
janitor, or other service, unless caused by the negligence or intentional acts
of Landlord, and any interruption or failure shall in no manner constitute an
eviction of Tenant or entitle Tenant to abatement of any rent due under this
Lease.

20.      QUIET ENJOYMENT.

20.1   Landlord’s Covenant. Landlord covenants and agrees that, on Tenant’s
paying rent and performing all of the other provisions of this Lease on its part
to be performed, Tenant may peaceably and quietly hold and enjoy the Premises
for the Lease Term without hindrance or interruption by Landlord or any other
person claiming by, through, or under Landlord, subject, nevertheless, to the
terms, covenants, and conditions of this Lease and all existing or future ground
leases, underlying leases, mortgages, or deeds of trust encumbering the Building
Project.

20.2   Temporary Closing. Notwithstanding the foregoing, Landlord may
temporarily close the Building Project and preclude access to the Premises in
the event of casualty, governmental requirements, the threat of an emergency
such as a hurricane, civil commotion, terrorism, war like operation, invasion,
rebellion, hostilities, military or usurped power, sabotage, floods, other
natural disasters, or acts of God, or if Landlord reasonably deems it necessary
in order to prevent damage or injury to person or property, and at all times
subject to Landlord's security policies and procedures.

20.      INTENTIONALLY OMITTED.

22.      GOVERNMENTAL REGULATIONS. Tenant shall promptly comply with all laws,
codes, and ordinances of governmental authorities, including the Americans With
Disabilities Act of 1990 and all similar present or future laws.

 



14

 


--------------------------------------------------------------------------------



 

 

23.      SIGNS. Tenant may place on any portion of the Building Project,
including on any exterior door, wall, or window of the Premises, or within the
interior of the Premises, any signage that complies with all applicable
governmental laws, codes, orders, and regulations. Tenant will purchase,
install, maintain, and insure any signage at its sole cost and expense. Tenant
shall remove its signs upon the expiration or sooner termination of the Lease
Term and repair any damage caused by the removal.

24.      BROKER. Landlord and Tenant shall indemnify, defend, and save each
other harmless from and against any claims for commissions from any real estate
broker other than the Landlord’s Broker or the Tenant’s Broker with whom they
have dealt in connection with this Lease.

25.      END OF TERM. Tenant shall surrender the Premises to Landlord at the
expiration or sooner termination of this Lease in good order and condition,
broom clean, except for reasonable wear and tear. Tenant shall be liable to
Landlord for all damages, including any consequential damages, that Landlord may
suffer by reason of any holding over by Tenant, and Tenant shall indemnify,
defend, and save Landlord harmless against all costs, claims, losses, or
liabilities resulting from delay by Tenant in so surrendering the Premises,
including any claims made by any succeeding tenant founded on any delay. All
Alterations, including HVAC equipment, wall coverings, carpeting and other floor
coverings, ceiling tiles, blinds and other window treatments, lighting fixtures
and bulbs, built in or attached shelving, built in furniture, millwork, counter
tops, cabinetry, all doors (both exterior and interior), bathroom fixtures,
sinks, kitchen area improvements, and wall mirrors, made by Landlord or Tenant
to the Premises shall become Landlord’s property on the expiration or sooner
termination of the Lease Term. On the expiration or sooner termination of the
Lease Term, Tenant, at its expense, shall remove from the Premises all moveable
furniture, furnishings, equipment, and other articles of moveable personal
property owned by Tenant and located in the Premises that can be removed without
damage to the Premises. Tenant, at its expense, shall also remove all computer
and telecommunications wiring and all non-standard Alterations to the Premises,
including any vault, stairway, or computer room Alterations or any Alterations
involving roof, ceiling, or floor penetrations. Tenant shall repair any damage
caused by the removal. Any items of Tenant’s property that shall remain in the
Premises after the expiration or sooner termination of the Lease Term, may, at
the option of Landlord, be deemed to have been abandoned, and in that case,
those items may be retained by Landlord as its property to be disposed of by
Landlord, without accountability to Tenant or any other party, in the manner
Landlord shall determine, at Tenant’s expense.

Notwithstanding the foregoing, Tenant shall have the right to hold over for a
period of up to four months after the expiration date of the Lease, provided
Tenant notifies Landlord in writing of its intent to hold over at lease nine
months before the last day of the Term, and Tenant shall, throughout such four
month maximum holdover period, pay rent (on a per month basis without reduction
for any partial months during any such holdover) equal to 103% of the sum of the
Base Rent and all additional rent due for the period immediately preceding such
holding over, provided further that in no event shall Base Rent and additional
rent during the holdover period be less than the fair market rental for the
Premises.

26.      ATTORNEYS’ FEES. The prevailing party in any litigation arising out of
or in any manner relating to this Lease shall be entitled to recover from the
losing party reasonable attorneys’ fees and costs.

27.      NOTICES. Any notice to be given under this Lease may be given either by
a party itself or by its attorney or agent and shall be in writing and delivered
by hand, by nationally recognized overnight air courier service (such as Federal
Express), or by the United States Postal Service, registered or certified mail,
return receipt requested, in each case addressed to the respective party at the
party’s notice address. A notice shall be deemed effective upon receipt or the
date sent if it is returned to the addressor because it is refused, unclaimed,
or the addressee has moved.

28.      IMPOSSIBILITY OF PERFORMANCE. For purposes of this Lease, the term
“Unavoidable Delay” shall mean any delays due to strikes, lockouts, civil
commotion, war or warlike operations, terrorism, bioterrorism, invasion,
rebellion, hostilities, military or usurped power, sabotage, government
regulations or controls, inability to obtain any material, utility, or service
because of governmental restrictions, hurricanes, floods, or other natural
disasters, acts of God, or any other cause beyond the direct control of the
party delayed. Notwithstanding anything in this Lease to the contrary, if
Landlord or Tenant shall be delayed in the performance of any act required under
this Lease by reason of any Unavoidable Delay, then provided notice of the
Unavoidable Delay is given to the other party within ten days after its
occurrence, performance of the act shall be excused for the period of the delay
and the period for the performance of the act shall be extended for a reasonable
period, in no event to exceed a period equivalent to the period of the delay.
The provisions of this article shall not operate to excuse Tenant from the
payment of Rent or from surrendering the Premises at the end of the Lease Term,
and shall not operate to extend the Lease Term. Delays or failures to perform
resulting from lack of funds or the increased cost of obtaining labor and
materials shall not be deemed delays beyond the direct control of a party.

 



15

 


--------------------------------------------------------------------------------



 

 

29.      PARKING. As long as Tenant is entitled to possession of the Premises,
Tenant and its employees, agents, contractors, customers, and invitees shall be
entitled to use the Parking Areas for vehicle parking at no extra charge to
Tenant, its employees, agents, contractors, customers, or invitees. Tenant shall
have the right to add additional parking subject to the City of Deerfield
Beach’s requirements and Landlord’s approval, at Tenant's sole cost and expense,
which shall not be unreasonably withheld or delayed.

30.      OPTION TO EXTEND.

30.1   Tenant shall have the option to extend the Lease Term for two additional
periods of 36 months each (each an “Extension Term”), on the same terms and
conditions as provided in the Lease, except that, for each Extension Term:

30.1.1                Upon exercise of the second option to extend the Lease
Term, the Lease, as extended, shall not contain any further option to extend as
provided in this article;

30.1.2                If Tenant does not timely exercise its option as to the
first Extension Term, the option as to the second Extension Term shall
terminate;

30.1.3                The Base Rent shall be determined as set forth below, but
in no event shall it be less than the Base Rent payable for the 12 month period
immediately preceding the expiration of the original term of the Lease; and

30.1.4                Landlord shall have no obligation to perform any
alterations or tenant improvements or other work in the Premises and Tenant
shall continue possession of the Premises in its “as is,” “where is,” and “with
all faults” condition.

30.2   The exercise of the options set forth in this article shall only be
effective on, and in strict compliance with, the following terms and conditions:

30.2.1                Each notice of Tenant’s exercise of the option (the
“Extension Notice”) shall be given by Tenant to Landlord no earlier than 15
months and no later than twelve months prior to the expiration date of the
initial Lease Term or the expiration date of the preceding Extension Term, as
the case may be. Time shall be of the essence as to the exercise of any election
by Tenant under this article.

30.2.2                At the time of Tenant giving Landlord notice of its
election to extend the Lease Term and on the expiration of the then term, the
Lease shall be in full force and effect and Tenant shall not be in default under
any of the terms, covenants, and conditions of the Lease beyond any applicable
grace period.

30.2.3                No portion of the Premises is sublet to anyone at the
expiration date of the Lease Term.

30.2.4                The Lease has not been assigned by Tenant at the
expiration date of the Lease Term.

30.3   The Base Rent shall be a sum equal to the fair market rental value of the
Premises for the Extension Term, taking into account the rentals at which
extensions or renewals of leases are being concluded for comparable space in the
Building Project and in comparable buildings in the Deerfield Beach, Florida
area at that time and for such a term and taking into account the terms and
conditions of the Lease and anticipated inflation during the extended term (the
“Fair Market Rental Value” or the “Value”).

30.3.1                Within 30 days after receipt of the Extension Notice,
Landlord shall advise Tenant of the applicable Base Rent for the Extension Term.
Tenant, within 30 days after the date that Landlord advises Tenant of the
applicable Base Rent for the Extension Term, shall either (a) give Landlord
final binding notice (“Binding Notice”) of Tenant’s exercise of its option, or
(b) if Tenant disagrees with Landlord’s determination of the Fair Market Rental
Value, provide Landlord with notice of rejection (the “Rejection Notice”). If
Tenant fails to provide Landlord with either a Binding Notice or Rejection
Notice within the 30 day period, Tenant’s election of the option to extend the
Lease Term shall, at Landlord’s option, be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into an amendment to the Lease extending the Lease Term on
the terms and conditions of this subsection.

 



16

 


--------------------------------------------------------------------------------



 

 

30.3.2                If Tenant provides Landlord with a Rejection Notice,
Landlord and Tenant shall work together in good faith to agree on the Fair
Market Rental Value for the Premises during the Extension Term. On agreement,
Landlord and Tenant shall enter into an amendment to the Lease extending the
Lease Term in accordance with the terms and conditions of this subsection. If
Landlord and Tenant cannot agree on the Value within 30 days after receipt of
the Rejection Notice, Tenant’s election to extend the Lease Term shall be deemed
withdrawn and Tenant’s right to extend the Lease Term shall be null and void and
of no further force and effect.

30.4   All options to extend the Lease Term as set forth in this article shall
be null and void if Landlord and Tenant enter into any agreement extending the
Lease Term on terms different than those set forth in this article.

31.      EXISTING FIXTURES, FURNITURE, AND EQUIPMENT. Tenant acknowledges and
agrees that:

31.1   The Premises contains certain fixtures (including so-called trade
fixtures), furniture, and equipment (the “FF&E”), as more specifically described
on EXHIBIT “E”.

31.2   Landlord has made no representations or warranties whatsoever as to the
title to or condition of the FF&E;

31.3   Tenant has examined the FF&E and accepts it in its “as-is” condition in
all respects;

31.4   Landlord has granted Tenant the right to use the FF&E during the Lease
Term;

31.5   Tenant shall not sell, transfer, or encumber all or any portion of the
FF&E; and

31.6   The Base Rent and additional rent payable by Tenant under this Lease does
not include any charge whatsoever for Tenant’s use of the FF&E. Accordingly, if
all or any portion of the FF&E is no longer available for use by Tenant, there
shall not be a reduction in or abatement of the Base Rent or the additional rent
payable by Tenant under this Lease.

31.7   Repairs and Maintenance. Tenant shall repair and maintain the FF&E
throughout the Lease Term, at its sole cost and expense.

31.8   Replacements and Improvements. Tenant shall neither replace any of the
FF&E nor add any improvements to the FF&E, without Landlord’s prior, written
approval. Tenant shall make all approved replacements and improvements at its
sole cost and expense.

31.9   Return of FF&E. Upon the expiration or sooner termination of this Lease,
Tenant shall return the FF&E, and all replacements and improvements, if any, to
Landlord in good order and condition (normal wear and tear excepted).

31.10   UCC-1. In addition, without affecting the fact of Landlord’s ownership
of the FF&E, in order to evidence Landlord’s interest in the FF&E and as
security for performance by Tenant of each of its obligations under this Lease,
Tenant grants and creates a lien in security interest in favor of Landlord in
the FF&E (the “Security Interest”) and all insurance proceeds of or relating to
the FF&E and all exceptions and additions to, substitutions for, and
replacements, products, and proceeds of any or all of the FF&E. This Lease
constitutes a security agreement under the Uniform Commercial Code and creates a
security interest in the FF&E. Landlord is authorized to file a UCC-1 Financing
Statement evidencing the security interest and Landlord’s other rights in the
ownership of the FF&E.

 



17

 


--------------------------------------------------------------------------------



 

 

32.      GENERATOR. For so long as Tenant has a right to possession of the
Premises, Tenant shall have use of the existing Generator on the Premises
subject to the terms of this article. Landlord makes no representations or
warranties of any kind, INCLUDING WARRANTIES OF FITNESS OF PURPOSE, as to the
Generator and Tenant accepts same in “as-is” condition. Tenant, at its sole
expense, shall comply with all applicable laws, ordinances, rules, regulations,
and requirements (and obtain all permits) of all governmental and
quasi-governmental authorities having jurisdiction in any manner affecting or
relating to the Building (the “Codes”) and also with all requirements or
recommendations of Landlord’s insurer, lender, or both to the extent that
compliance with these requirements arises out of Tenant’s repair, maintenance,
or operation of the Generator (including, without limitation, installation of
wiring, cabling, fuse boxes, transformers, and all other ancillary equipment).
Landlord shall have no responsibility or liability for the conduct or safety of
any of Tenant’s representatives, or repair, maintenance, and engineering
personnel while in any part of the Building Project; it being understood and
agreed that Tenant shall be solely liable for any injury to or death of any such
person from any cause other than the gross negligence or willful misconduct of
Landlord. Tenant shall give Landlord prompt written notice of any accident to
any equipment or apparatus belonging to Landlord. Landlord shall not be liable
for any latent defect or change or modification in the Building Project or
Generator site, nor for any damage to property or persons caused by any overflow
or leakage of water, steam, gas, electricity, or any other substance from any
other source whatsoever except for such damage caused by the gross negligence or
willful misconduct of Landlord. Landlord shall not be liable to Tenant for any
stoppages or shortages of electrical power furnished to the Generator because of
any act, omission, or requirement of any electrical utility provider, or the act
or omission of any other tenant or licensee of the Building Project, or for any
other cause beyond the control of Landlord. Tenant shall promptly repair, at its
sole expense, all damage to the area and to any other part of the Building
Project caused by or resulting from the installation, maintenance, repair,
operation of the Generator. The Generator shall at all times remain the property
of Landlord and shall not be removed by Tenant.

33.      SECURITY DEPOSIT.

33.1   General. The Security Deposit shall be paid to Landlord on the execution
of this Lease by Landlord and Tenant. The Security Deposit shall be held by
Landlord as security for Tenant's full and faithful performance of this Lease
including the payment of rent. The Security Deposit shall not be considered an
advance payment of rent and is not intended to serve as liquidated damages nor
to be a measure of Landlord's damages for any default by Tenant. The Security
Deposit may be commingled with other funds of Landlord and Landlord shall have
no liability for the accrual or payment of any interest on the Security Deposit.

33.2   Application of Security Deposit. Landlord may use, apply, or retain the
whole or any part of the Security Deposit to the extent required for the payment
of any rent or for any sum that Landlord may be required to expend by reason of
Tenant's default under any of the provisions of this Lease. Tenant expressly
acknowledges that Tenant shall not have the right to apply the Security Deposit
to rent. Application of the Security Deposit to rents owed shall be at the sole
option of Landlord, and the right to possession of the Premises by Landlord for
nonpayment of rent or for any other reason shall not in any event be affected by
the existence of the Security Deposit.

33.3   Replenishment of Security Deposit. If Landlord uses, applies, or retains
the whole or any part of the Security Deposit, Tenant shall deliver to Landlord
the amount necessary to replenish the Security Deposit to its original sum
within five days after notification from Landlord of the amount due. Failure to
pay the amount due within the required time period shall constitute a material
default under this Lease.

33.4   Transfer of Building Project. In the event of a sale, lease, or
encumbrance of the Building Project or any part of the Building Project,
Landlord shall have the right to transfer the Security Deposit to the purchaser,
landlord, tenant, or mortgagee and if the Security Deposit is transferred,
Landlord shall thereafter be relieved from any liability concerning the Security
Deposit.

33.5   Prohibition on Tenant Assignment. Tenant shall not assign or encumber its
rights concerning the Security Deposit. Landlord and its successors or assigns
shall not be bound by any purported assignment or have any liability to any
purported assignee.

33.6   When Returned. If Tenant fully and faithfully complies with all of the
terms, covenants, and conditions of this Lease, any part of the Security Deposit
not used or retained by Landlord under the terms of this Lease shall be returned
to Tenant within 45 days after the expiration of the Lease Term and after
Tenant's delivery of possession of the Premises to Landlord. However, if at the
expiration of the Lease Term there are any amounts that may be due from Tenant
that have not yet been finally determined (for example, rent for Operating Costs
for the year in which the Lease Term expires) then Landlord may estimate the
amounts which will be owed and deduct them from the Security Deposit. When the
actual amounts are finally determined, an adjustment shall be made between
Landlord and Tenant with payment to or repayment by Landlord, as the case may
require, to the end that Landlord shall receive the entire amount actually owed
by Tenant and Tenant shall receive reimbursement for any overpayments.

33.7   Letter of Credit. Anything in this Lease to the contrary notwithstanding,
Tenant shall provide a clean, unconditional, irrevocable, negotiable commercial
Letter of Credit (the “Letter of Credit”), which Letter of Credit shall be
issued by (and drawable at) a bank which is reasonably acceptable to Landlord
and which may be located in Montgomery, Pennsylvania, naming Landlord (or its
successor as Landlord) as beneficiary and substantially in the form set forth in
EXHIBIT “G” to this Lease. Upon issuance of the Letter of Credit, a copy of it
shall be attached to this Lease. The Letter of Credit shall have a term of at
least 12 months, and it shall by its terms be renewed automatically each year by
the bank, unless the bank gives written notice to the beneficiary, at least 30
days prior to the expiration date of the then existing Letter of Credit, that
the bank elects that it not be renewed. If the Letter of Credit is ever not
renewed and has less than 30 days remaining in its term, Landlord may draw on it
and will then hold the proceeds as a cash Security Deposit in accordance with
the terms of this Lease. The Letter of Credit shall be transferable. Tenant
shall reimburse Landlord for all transfer fees incurred for the Letter of
Credit.

 



18

 


--------------------------------------------------------------------------------



 



34.      RIGHT OF OFFER. If Landlord desires in its sole discretion to sell the
Building Project during the Lease Term, then, provided that Tenant shall not be
in default under the Lease beyond any applicable grace period, then, prior to
making a bona fide offer to third parties, Landlord shall advise Tenant of the
availability of the Building Project for Tenant’s purchase and the terms and
conditions under which Landlord is willing to sell the Building Project to
Tenant. If Landlord and Tenant are not able, for any reason, to execute a
contract for purchase of the Building Project within 15 days after Landlord’s
notice has been given to Tenant, then the rights of Tenant to purchase the
Building Project under this Section shall terminate in their entirety, and
thereafter Landlord shall be free to sell the Building Project to whomever
Landlord wishes and on whatever terms it desires.

35.      OPTION TO TERMINATE.

35.1   Tenant shall have a one time right to cancel this Lease effective as of
the day preceding the fifth anniversary date of the Commencement Date (the
“Termination Date”), but this termination right shall only be effective upon
strict compliance with the following terms and conditions:

35.1.1                Tenant shall give Landlord at least nine (9) full months’
prior irrevocable notice of the election to terminate. Time is of the essence as
to this notice requirement and all other provisions of this termination article.

35.1.2                Simultaneously with the delivery of the notice of
termination, Tenant shall pay to Landlord, as consideration for the privilege of
termination, an amount equal to the sum of the following: (a) nine (9) months’
installments of Base Rent; plus (b) nine (9) months’ installments of additional
rent for Tenant’s Allocated Share of Operating Costs.

35.1.3                This termination right is conditioned upon (a) the Tenant
not being in default under any of the terms, covenants, and conditions of this
Lease beyond any applicable grace period; (b) no part of the Premises being
sublet for a term extending beyond the Termination Date; and (c) this Lease
having not been assigned by Tenant; all three of the preceding conditions being
met both at the date of delivery by Tenant of its written election to cancel and
on the Termination Date.

35.1.4                Upon termination and payment as provided in this article,
this Lease shall cease and expire on the Termination Date with the same force
and effect as if the Termination Date were the date originally provided in this
Lease as the expiration date of the Lease Term. However, Tenant’s obligations to
pay rent and to perform all other obligations under this Lease for the period up
to and including the Termination Date shall survive the termination of this
Lease.

35.1.5                On or prior to the Termination Date, Tenant shall vacate
the Premises and surrender possession of the Premises to Landlord in accordance
with the provisions of this Lease, as if the Termination Date were the original
expiration date of the Lease Term, and Tenant shall execute any documents
reasonably required by Landlord regarding the termination.

36.      GENERAL PROVISIONS.

36.1   Construction Principles. The words “including” and “include” and similar
words will not be construed restrictively to limit or exclude other items not
listed. This Lease has been negotiated “at arm’s-length” by Landlord and Tenant,
each having the opportunity to be represented by legal counsel of its choice and
to negotiate the form and substance of this Lease. Therefore, this Lease shall
not be more strictly construed against either party by reason of the fact that
one party may have drafted this Lease. If any provision of this Lease is
determined to be invalid, illegal, or unenforceable, the remaining provisions of
this Lease shall remain in full force, if the essential provisions of this Lease
for each party remain valid, binding, and enforceable. The parties may amend
this Lease only by a written agreement of the parties. This Lease shall
constitute the entire agreement of the parties concerning the matters covered by
this Lease. All prior understandings and agreements had between the parties
concerning those matters, including all preliminary negotiations, lease
proposals, letters of intent, and similar documents, are merged into this Lease,
which alone fully and completely expresses the understanding of the parties.
Landlord and Tenant intend that faxed signatures constitute original signatures
binding on the parties. This Lease shall bind and inure to the benefit of the
heirs, personal representatives, and, except as otherwise provided, the
successors and assigns of the parties to this Lease. Any liability or obligation
of Landlord or Tenant arising during the Lease Term shall survive the expiration
or earlier termination of this Lease.

 



19

 


--------------------------------------------------------------------------------



 

 

36.2   Radon Gas. The following notification is provided under Section
404.056(6), Florida Statutes: “Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county health department.”

36.3   Exhibits. All exhibits, riders, and addenda attached to this Lease shall,
by this reference, be incorporated into this Lease. The following exhibits are
attached to this Lease:

EXHIBIT “A” – Legal Description of the Building Project

EXHIBIT “B” – Sketch of Premises

EXHIBIT “C” – Intentionally Omitted

EXHIBIT “D” – Rules and Regulations

EXHIBIT “E” – List of Fixtures, Furniture, and Equipment

EXHIBIT “F” – Subordination and Non-Disturbance Agreement

EXHIBIT “G” – Letter of Credit

37.      JURY WAIVER; COUNTERCLAIMS. LANDLORD AND TENANT KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE. TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY
PERMISSIVE COUNTERCLAIM OF ANY NATURE IN ANY ACTION TO OBTAIN POSSESSION OF THE
PREMISES.

IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the Date of this Lease.

WITNESSES:

 

LANDLORD:

 

 

 

 

 

 

/s/ Dilek Samil

 

FG 2200, LLC, a Florida limited liability company

Signature of Witness 1

 

 

 

 

 

Dilek Samil

 

By:

/s/ Daniel Mendicino

 

Print or type name of Witness 1

 

Name:

Daniel Mendicino

 

 

 

Title:

Manager

 

/s/ Sue Palmer

 

 

 

Signature of Witness 2

 

[CORPORATE SEAL]

 

 

 

 

Sue Palmer

 

Date Executed:

2/17/06

 

Print or type name of Witness 2

 

 

 

 

 

 

 

 

 

 

TENANT:

/s/ Michael C. Tobias

 

 

Signature of Witness 1

 

Health Benefits Direct Corporation, a Delaware corporation

 

 

 

Michael C. Tobias

 

 

Print name of Witness 1

 

By:

/s/ Scott Frohman

 

 

 

Name:

Scott Frohman

 

/s/ Daniel Brauser

 

Title:

CEO

 

Signature of Witness 2

 

 

 

 

 

 

 



20

 


--------------------------------------------------------------------------------



 

 

 

 

 

[CORPORATE SEAL]

 

Daniel Brauser

 

 

 

Print name of Witness 2

 

Date Executed:

2/13/06

 



 



21

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

The West 851.94 feet of Parcel “A”, COLONNADE BUSINESS CENTER 1, less and except
the East 431.70 feet of the West 851.94 feet of the South 162.00 feet of Parcel
“A”, Colonnade Business Center 1, according to the Plat thereof recorded in Plat
Book 139, at Page 49, of the Public Records of Broward, Florida.

LESS AND EXCEPT

Commencing at the Northwest corner of said Parcel “A” thence North 88( 21’ 19”
East, on the North line of said Parcel “A”, a distance of 420.24 feet; thence
South 01(19’ 31” East, a distance of 107.30 feet, to the Point of Beginning;
thence continuing South 01( 18 ‘31” East, a distance of 248.97 feet; thence
North 88( 21’ 02” East, a distance of 431.71 feet; thence North 01( 18’ 31”
West, a distance of 356.23 feet, to a point on the North line of said Parcel
“A”, thence South 88( 21’ 19” West, on said North line, a distance of 240.38
feet, to a point of curve; thence Westerly through Southerly on a curve to the
left, with a radius of 25.00 feet, a central angle of 94( 29’ 37”, an arc
distance of 41.23 feet, to a point of reverse curve; thence Southerly through
Westerly on a curve to the right, with a radius of 75.00 feet, a central angle
of 94( 49’ 47”, an arc distance of 124.13 feet, to a point of tangency, thence
South 88( 41’ 29” West, a distance of 91.82 feet, to the Point of Beginning.

 

 



22

 

 

 